Citation Nr: 1519695	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the reduction of the Veteran's nonservice-connected pension benefits was proper.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Department of Veterans Affairs (VA) Pension Center located at the Regional Office in St. Paul, Minnesota.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

From February 1, 2012, to February 29, 2013, the Veteran's annual countable income exceeds the maximum annual pension rates for a veteran with a spouse and no dependents.


CONCLUSION OF LAW

From February 1, 2012, to February 29, 2013, to the Veteran's annual countable income is excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

With regard to the payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  In this case, the facts of this case are not in dispute.  There is no amount of notice or assistance that can alter the Veteran's reported income and expenses.  The Board concludes that any error related to the duties to notify and assist can have no impact on the outcome of this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter.

Laws and Regulations

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2014); Martin v. Brown, 7 Vet. App. 196, 198 (1994). 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a) (3), 3.23(a), (b), (d) (4) (2014).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2014).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. §3.271(h). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  (emphasis added) 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  Legal settlement proceeds are not specifically excluded under 38 C.F.R. § 3.272.


For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2014).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).

Factual Background and Analysis

In this instance, in April 2005 the Veteran was granted non-service connected disability pension benefits, effective July 26, 2004.  Payments for $ 824.00 a month began on August 1, 2004.

In January 2012, the Veteran contacted VA and indicated that he received a one-time settlement check from the State Montana Mines in the amount of $19,735.71.  He reported this settlement again in an August 2012 communication to VA.  An August 2012 letter notified the Veteran that his disability pension award was terminated as a result of this settlement income.  The Veteran was not paid any pension beginning February 1, 2012, and requested a waiver of any overpayment.  Of note, in September 2012, the Veteran was granted this waiver.  

Regarding the period from February 1, 2012, to February 29, 2013, after thorough consideration of the evidence in the claims file, the Board concludes that the Veteran's annual countable income for this time is excessive for pension income limits.  Again, the Veteran received $19,735.00 in settlement income in January 2012.  

The MAPR effective January 1, 2012 for a Veteran with a spouse was $16,051.00.  Thus, the Veteran's income from February 1, 2012, of $19,735.00 exceeded the MAPR for the Veteran and his spouse of $16,051.00.

The Board is bound by the laws and regulations governing VA benefits.  As the Veteran's income for the applicable periods exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization periods, the Board may not award or restore payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (stating that "payment of money from the [Federal] Treasury must be authorized by a statute" (quoting Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990)). 

The Board acknowledges the Veteran's contention that his $19,735.00 settlement was for compensation for asbestos-related lung conditions.  The Board notes, however, that the evidence demonstrates the settlement proceeds were paid to the Veteran personally, and as such, are countable income.  As such, the Veteran is not legally entitled to nonservice-connected pension benefits for the 12-month period beginning February 1, 2012.  

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As the Veteran's annual countable income is excessive for purposes of nonservice-connected VA pension benefits during the applicable period, his appeal is denied.


ORDER

Termination of the Veteran's nonservice-connected pension benefits between February 1, 2012, and February 29, 2013, was proper, and the appeal is denied


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


